DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/8/2021 has been entered into the prosecution for the application. Currently claims 1-9 are pending with claim 7 withdrawn from consideration.
Claims 1-6, 8 and 9 are pending examination.
The 112(b) rejections to the claims are withdrawn due to the amendments to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 1 and 2, Hanko teaches of an apparatus comprising:
a substrate that is a working electrode (Hanko, [0012], [0021], [0048] and Fig. 1);
a counter electrode (Hanko, [0012], [0025], [0049] and Fig. 1);
a pH electrode that is a reference electrode (Hanko, [0027], [0050] and Fig. 1);
an evaluating system coupled to the electrodes for analyzing signals outputted therefrom (Hanko, [0017] – [0018] and [0044]);
a power supply such that a potential/current is formed between the working electrode and the counter electrode by input energy from the power supply (Hanko, [0014] – [0015], [0017], [0051] and Fig. 1); and
the system is capably of analyzing the potential between the working electrode and the reference electrode/counter electrode to provide an output signal as a function of a second parameter (Hanko, [0019], [0031], [0043] – [0044]).

    PNG
    media_image1.png
    504
    536
    media_image1.png
    Greyscale

As seen in Fig. 1, there is a power supply (U), a reference electrode (RE), working electrode (WE) and counter electrode (CE). The system produces a voltage 
As to the limitations that the working electrode(s) comprise a semiconductor material, this limitation does not further define the apparatus at hand. It defines the object being worked upon by the apparatus (see MPEP 2115).
As to claims 8 and 9, Hanko teaches to the system of claims 1 and 2.
Hanko additionally teaches the system comprises a chamber, a solution within the chamber and the electrodes operatively positioned within the chamber (Hanko, [0055], [0056] and Figs. 3 and 4).

    PNG
    media_image2.png
    732
    406
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 3 and 4, Hanko teaches to the apparatus of claim 1 and 2, respectively. 
Claims 3 and 4 recite that the working electrode comprises a wafer or printed circuit board, however, “the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115).
Thus as the structure of the device is disclosed, the claims are anticipated or obvious in view of the prior art of Hanko.

Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,391,271 of Ludwig in view of WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 1, 2, 5 and 6 Ludwig teaches an apparatus comprising
a substrate that is a working electrode (Ludwig, col 3 lines 65-67 and Fig. 1);
a counter electrode and a reference electrode (Ludwig, col 4 lines 1-8 and Fig. 1);
a power supply such that a potential/current is formed between the working electrode and the counter electrode by input energy from the power supply (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1); 
a potentiostat, thus electronic hardware coupling the electrodes to control and adjust output signals from the electrodes (Ludwig, col 3 lines 59-64 and Fig. 1);
a second power supply to provide additional energy (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1
the system is capably of analyzing the potential between the working electrode and the reference electrode/counter electrode to provide an output signal as a function of a second parameter (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1).

    PNG
    media_image3.png
    421
    429
    media_image3.png
    Greyscale

As seen in Ludwig, a working electrode (10), a counter electrode (12) and reference electrode (11) are provided in a cell. Two power supplies (5/8) generate the waveforms being applied to the working electrode. The system then measures the response current in relation to time (and then acid component concentration as one example).
Ludwig does not teach the reference electrode is a pH-electrode.
Hanko teaches of analyte analysis for solutions (Hanko, Abstract
Hanko additionally teaches that within system, using a pH-electrode to more accurately obtain an output current correlating to acid concentration within the system (Hanko, [0019], [0027], [0030], [0050] and [0051]).
Additionally Hanko teaches an evaluating system coupled to the electrodes for analyzing signals outputted therefrom (Hanko, [0017] – [0018] and [0044]);
Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludwig as per Hanko so as to utilize the pH-reference electrode so as to obtain a two-time analysis of the analyte acid concentration.
As to the limitations that the working electrode(s) comprise a semiconductor material, this limitation does not further define the apparatus at hand. It defines the object being worked upon by the apparatus (see MPEP 2115).
As to claims 8 and 9, Ludwig in view of Hanko teach to the system of claims 1 and 2.
Ludwig additionally teaches the system comprises a chamber and electrolyte such that the electrodes operatively reside within the chamber (Ludwig, col 3 lines 33-44 and Fig. 1).
 Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hanko and Ludwig do not teach system for both electrochemical deposition and electrochemical etching. It is noted that this language 
Language to require a plating chamber (see claims 8 and 9) and electrodes operatively positioned within the chamber do structural define the apparatus, but are also deemed obvious or anticipated by the prior art of record since both Hanko and Ludwig disclose chambers in which the electrodes are operatively positioned (and in contact with an electrolyte solution therein).
As to Applicant’s arguments that Hanko and Ludwig do not disclose the material of the working electrode (i.e. semiconductor material), this again does not differentiate the claim language over the prior art of record. This language defines the object being worked upon within the apparatus at hand and thus is disclosed by the prior art references (see MPEP 2115).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/           Primary Examiner, Art Unit 1759